ORDER
PER CURIAM
Maurice Bowen (Movant) appeals the judgment of the circuit court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. On appeal, Mov-ant argues that he was denied effective assistance of counsel when his trial counsel failed to approach the prosecutor during trial to offer a guilty plea in exchange for a ten-year sentence. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).